Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group II, which includes Claims 8-19 in the reply filed on 12/17/2019 is acknowledged.
New Claims 20 to 27 are acknowledged.
Drawings
The drawings are objected to because:
Figure 1 includes parts numbered 350 and 450 that are not mentioned on the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 to 10, 14 to 16 and 22 to 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori (US 5687995).
Regarding Claim 8:
Mori discloses a system for covering an object with a cover, comprising: a first body and a second body coupled at a junction (Figure 7 unit pipes 1); a cover positioned over the junction (Figures 2 and 7, inner tube 5); a shell positioned over the cover (Figures 2-3; outer tube 4) and a heater positioned over the shell (Figure 7, the not numbered canals on part 10 for introducing a heated gas or a heated water vapor will be considered the heater); wherein the heater is actuatable to heat the shell and the shell is heatable to provide heat to the cover; wherein the cover when heated shrinks to conform or contact the object (Column 7, lines 52 to 56, Figure 7,  tube 2 is a shape memory alloy containing Ni of 47.2% by weight, Nb of 14.4% by weight and the balance Ti, Column 5, lines 23-30, that when heated causes that the inner tube of the stainless steel cover is shrunk in accordance with the shrinkage of the shape memory alloy when the inner diameter of the shape memory alloy tube is shrunk).

Regarding Claims 9 and 10:
Mori discloses that both first and second bodies are pipes (Figure 7, unit pipes 1).

Regarding Claim 14:
Mori discloses that the shell is made of stainless steel.

Regarding Claims 15 and 16:
Mori discloses that the cover is positionable to have a similar cross- sectional shape and slightly larger size or diameter than the first body and second body and that the shell has a similar cross-sectional shape and slightly larger size or diameter than the cover when positioned around the first body and second body (Figures 7, outer tube 4 has a larger diameter than inner tube 5 that has a larger diameter than pipe sections 1). 

Regarding Claim 22:
Mori discloses that a space exists between the heater and the shell (Figure 7, there as a space between the not numbered channels for the heating fluid and the outer tube 4).

Regarding Claim 23:
Mori discloses that the space between the heater and the shell contains one or more spacers, the one or more spacers maintaining the space between the heater and the shell (The above mentioned space is occupied by the lower section of part 10).

Regarding Claim 24:
Mori discloses that the space between the heater and the shell is at least partially filled with an insulator (Short of any additional limitation the mentioned lower section of part 10 can be considered an insulator).

Claims 8, 11, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doheny (US 5158815).
Regarding Claims 8, 11 and 20:
Doheny discloses a system for covering an object with a cover, comprising: a first body and a second body coupled at a junction (Figure 3, pipe sections 20 joined at a weld 22); a cover positioned over the junction (Figure 3, heat shrinkable sheet 24 that can be considered a sleeve); a shell positioned over the cover (Figure 1 to 3, backing layer 12 of closure system 10); and a heater positioned over the shell; 

Regarding Claim 18:
Doheny discloses that the shell has uniform thickness (Figure 2, backing layer 12 has a substantially uniform thickness).

Regarding Claim 21:
Doheny discloses a closure patch, the closure patch being coupled to a first end of the sheet and a second end of the sheet upon wrapping the sheet around the junction (Figure 2, heat shrinkable film 16, which is placed between layer 12 and sleeve 24, cover sleeve 24 over the junction from one end to the other in the longitudinal direction of the pipes).   

Claims 8, 19 and 25 to 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haley (US 5030810).
Regarding Claim 8:
Haley discloses a system for covering an object with a cover, comprising: a first body and a second body coupled at a junction (Abstract, two cable joints); a cover positioned over the junction (Abstract, a sleeve); a shell positioned over the cover (Figures 1; heat radiating surface 14) and a heater positioned over the shell (Figure 1, heating elements 4, 5, 6 and 7); wherein the heater is actuatable to heat the shell and the 

Regarding Claim 19:
Haley discloses that the shell has a centrally located area that is thinner than a distally located area located at or near at least one of a first end and a second end (Figure, heat radiating surface 14 include mountings 8 for plates 15 that increase the thickness of the “shell”, there are “thin areas” in the middle and “thicker areas close to the ends).

Regarding Claim 25:
Haley discloses that the heater and the shell have a longitudinal opening, the longitudinal opening being configured to enclose the heater and the shell around the junction (The opening can be seen in the Figure, the cables with the junction are placed on supports 12). 

Regarding Claim 26
Haley discloses that the heater and the shell have a longitudinal hinge, the longitudinal hinge being configured to open the heater and the shell and enclose the heater and the shell around the junction (Hinges 2).  

Regarding Claim 27
Haley discloses that the heater is configured to heat a first area of the shell before heating a second area of the shell (Column 4, lines 9 to 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doheny (US 5158815) as applied to Claim 8 above, and in view of Hart (US 4961798).
Regarding Claims 12 and 13:
As discussed above for claim 8, Doheny discloses the invention as claimed.
Doheny does not disclose if the heaters are radiant heaters or induction coiled heaters.
Hart teaches a similar system for covering the welded joint of a pipe with a cover that can use either one of both kinds of heaters since they are very common in the art (Column 4, lines 49 to 54) and one can be preferable according to the materials used and the temperature required. 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Doheny the teachings of Hart and use either radiant heaters or induction coiled heaters according to the materials used and the temperature required.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Doheny (US 5158815) as applied to Claim 8 above, and in view of Ikeda (US 5940952).
Regarding Claim 17:
As discussed above for claim 8, Doheny discloses the invention as claimed.
Doheny does not disclose wherein a space between the shell and cover is at least partially evacuated by a pump. 
Ikeda teaches a similar method for applying corrosion-protective coating to joint between corrosion protectively coated steel pipes that includes doing the whole process of applying the sleeve and cover under vacuum (Abstract) to minimize the chances of corrosion in the welded joint. 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Doheny the teachings of Ikeda and use a vacuum pump to do the whole process of applying the sleeve and cover under vacuum to minimize the chance of corrosion on the welded joint.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731